Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 1 of 19
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 2 of 19
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 3 of 19




  o



  o


  o


  o
  o
  o



  o
  o
  o

  o

  o


  o
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 4 of 19
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 5 of 19




                    bona fide




                                  See
    Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 6 of 19




It was a please to speak with you this morning. Attached is list of PPE that [Company A]
has available for purchase.

I look forward to hearing from your procurement group.

The price for ventilators will follow soon.




1
2
3
4

5
6

7

8

9
        Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 7 of 19




                                              Attached is the pricing for the ventilators as

requested. There are currently 150ea of this model on the ground.”
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 8 of 19




The inventory for the Mask (3M 1860 N95) and Ventilators are outside the US
which can be airshipped into the US in a day. We can obtain video confirmation
that this is on the ground and send to you. If you go with the generic N95 they will
be made in 2-days and shipped to US. All ground inventory is moving quickly,
this is my reason for the follow up.
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 9 of 19




I have attached a list of goods [Company A] has offered and sold to the
[Louisiana] State Office of Emergency Preparedness. These are the basic items
that we believe are in most need.

Keep in mind that we also have ventilators, cots, and are currently waiting for a
shipment of boot covers and gloves which we can offer as well.

We are one the few major suppliers who can place large orders the 3m 8210
Mask and get them directly from the manufacturing line.

I have also copied in the President . . . of our company who has extremely
assertive and also instrumental in helping the State of Louisiana get the required
medical supplies needs.

Any other product list you may have will be beneficial. Our vast sourcing
capacity worldwide will be able to get these requirements quickly and efficiently.

Attached are some Purchase Orders already fulfilled by Industrial Supply in this
time of crisis.
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 10 of 19




Thank you for your phone call and follow up email. When i draft my responses to
my higher ups I need to make sure I do it correctly. We are concentrating on
supplying all of our outlying facilities to include all of our walk in clinics. Is there
anyone locally who has a shipment coming or recently got a shipment that I can
put my hands on the mask to make sure they are exactly what we need. Our office
just made a purchase from a bad actor and as you would imagine all kinds of
people are soliciting the sale of these items. They want to make sure we are
getting the right 3M respiratory mask. Its unfortunate but it is what it is.

I have been told they want us to purchase 3-5 million mask.

Also the 3M 8210 and 1860 are $7.25 per mask correct?




Thank you for the follow up. The below pricing structure is correct.

3M 8210 and 1860 are $7.25

I will have samples of the 3M 1860 here within the next couple of days.

Rest assured these mask are new and manufactured at a 3M facility. The
shipments will originate from either the California or Illinois 3M manufacturing
plant.

I will try to get a 3M 8210 sample as well.

Below are pictures of the actual mask.
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 11 of 19




Good morning. The timeline once a PO is placed for either the 3M 8210 and
1860 is 1 week delivered to your door.

A qty of 1 million minimum is required to proceed with manufacturing.

We still have 750K of the 3M 1860’s that are stock on the ground. Obviously 1M
is required to purchase these.

Terms seem acceptable.
      Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 12 of 19




see
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 13 of 19




                                                            see




Please see the attached document with our credentials, just wanted to also let you
know that this will not be our first time working with the VA.
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 14 of 19
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 15 of 19




Good evening, just wanted to return this application. As discussed, I’m just
waiting on the amended price for the ventilators to be able to submit our invoice,
and they will have an answer for us by tomorrow a.m. I will reach out to you then,
have a great evening.
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 16 of 19
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 17 of 19



VA OIG Agent: I just wanted to confirm a ballpark estimate for the 3M masks we were
talking about last week, the 1860 [model].

Parris: Oh remember I told you, I’m going to get that below $6.50. If you have to give
them a number now, give them $6.45.

VA OIG Agent: Ok, $6.45 for the 1860s and that’s probably a good quote for all 125
million of that allocation?

Parris: That sure is.
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 18 of 19
Case 1:20-mj-00058-DAR Document 1-1 Filed 04/09/20 Page 19 of 19
